The Committee on Professional Standards moves, pursuant to 22 NYCRR 806.4 (b) of the court’s rules, to suspend respondent from the practice of law pending his full compliance with an order of the court dated December 9, 1985 which directed him to appear for an examination and to produce certain records and documents regarding an inquiry concerning his professional conduct. Respondent has failed to answer this motion which was personally served upon him.
Motion granted, by default, and respondent suspended pending his compliance with the order dated December 9, 1985 and until further order of the court. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.